Citation Nr: 0704498	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  99-16 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and D.N.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The appellant served on active duty from May 1966 to December 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1998 decision by the Oakland RO.  The 
appellant testified before the Board in May 2003.  The Board 
remanded the case in November 2003.

Previously, the appeal had included a claim for service 
connection for bilateral hearing loss disability.  But the RO 
awarded service connection for bilateral hearing loss 
disability in May 2006, and that issue is no longer on 
appeal.


FINDINGS OF FACT

1.  During his active service, the appellant was stationed in 
California, in Germany, and in Korea.  His service personnel 
records do not reflect participation in combat.

2.  The appellant falsely submitted a DD Form 214 that has 
been altered to show an assignment to Vietnam and receipt of 
the Combat Infantryman Badge.

3.  The appellant's statements and testimony are not 
credible.

4.  Currently treated PTSD was manifested many years after 
service and is not related to any credible non-combat-related 
or claimed combat-related stressors.

5.  Tinnitus was manifested many years after service and has 
not been shown by credible evidence to be related to service 
or to any aspect of the appellant's service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in August 1998, August 1999, April 
2003, May 2004, and August 2004; a rating decision in 
November 1998; a statement of the case in January 1999; and 
supplemental statements of the case in February 1999, January 
2003, and May 2006.  The above documents discussed specific 
types of evidence, the applicable legal requirements, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  
While the RO letters post-dated the initial adjudication here 
(the November 1998 rating decision), the Board finds that any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication or even 
the final adjudication is harmless.  The Board finds that 
even if there is any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  VA effectively complied with all of 
the required elements under VA's duty to notify claimants 
prior to the last adjudication here (the supplemental 
statement of the case sent in May 2006).  

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  According to a March 2005 note, a request for and 
search of a relevant database for records from the Oakland 
Army Base could not locate any records for the veteran.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.  The Board now turns to the merits of 
the claims.  

Generally, service connection may be granted to a veteran for 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For service connection for a claimed disorder, there must be 
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).  

PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV)); credible supporting evidence 
that the claimed in-service stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.130; see Cohen v. Brown, 10 Vet. App. 
128, 140 (1997).

The evidence to establish the occurrence of a recognizable 
stressor during service in support of a PTSD diagnosis will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by recognized military 
combat citations or other official records.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f); see 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Where a claimed stressor is alleged to have occurred during 
combat, VA must make a specific finding as to whether the 
claimant was involved in combat.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  Service records or "other supportive 
evidence" may establish combat status.  West v. Brown, 7 
Vet. App. 70, 76 (1994).  However, VA is not required to 
accept a claimant's allegations of combat service.  Rather, 
in arriving at its findings of fact, VA must address the 
credibility of the testimony and statements of record.  
Cohen, 10 Vet. App. at 145-46.

"[T]he phrase 'engaged in combat with the enemy' requires 
that the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99 (Oct. 
18, 1999).  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  Ibid.  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat-related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other probative 
evidence supporting his allegations.  Zarycki, 6 Vet. App. at 
98.

Where the record does not reflect that the claimant engaged 
in combat with the enemy under 38 U.S.C.A. § 1154(b), his 
assertions, standing alone, cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
credible supporting evidence that the claimed in-service 
event actually occurred cannot be provided by medical opinion 
based on a post-service medical examination.  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  This means that "other 
credible supporting evidence from any source" must be 
provided. Corroboration of every detail of a claimed 
stressor, including the veteran's personal participation, is 
not required; rather, a veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (quoting Suozzi v. Brown, 
10 Vet. App. 307 (1997)).

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, including 
lay testimony.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  
For instance, independent evidence such as radio logs and 
morning reports which establish the occurrence of a stressful 
event and implies a claimant's personal exposure is 
sufficient to constitute credible supporting evidence.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  But the regulatory 
requirement for "credible supporting evidence" means that a 
claimant's testimony, or the medical opinion based upon post-
service examination, alone cannot establish the occurrence of 
a non-combat stressor.  Dizoglio, 9 Vet. App. at 166; Moreau, 
9 Vet. App. at 396.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

In this case, the veteran contends that he served in the 
Republic of Vietnam during the Vietnam War, and he has even 
produced a DD Form 214 (Armed Forces Report of Transfer or 
Discharge) that is different in some respects from the DD 
Form 214 supplied directly by the service department.  At a 
May 2003 hearing before the Board, he testified that he was 
sent to the Republic of Vietnam from February 1968 to August 
1968 (where he claims to have performed night patrols, served 
as a "tunnel" rat," and conducted reconnaissance and 
"search and destroy" missions).  He also testified that he 
would be seeking corroboration of his Vietnam service from a 
soldier that he claimed to have served with in Vietnam.  He 
further stated that after Vietnam, he was assigned to Korea, 
where he was stationed at the Demilitarized Zone and where he 
claims to have been fired upon several times.  At the May 
2003 hearing, a friend also testified that while the 
appellant was on active duty, she had sent one letter to him 
at an address in Vietnam.  She also recounted that the 
appellant was always talking about Vietnam and Korea.  

The appellant's service medical records do not reflect any 
complaint of or treatment for any psychiatric condition.  
Indeed, on his separation examination, his psychiatric system 
was normal, and on the accompanying medical history report, 
he denied any psychiatric symptoms.  But since the 
appellant's medical records include a diagnosis of delayed 
type PTSD, the lack of psychiatric symptoms in service is not 
dispositive.

Rather, this case hinges on the appellant's credibility.  
Specifically, the appellant contends that his in-service 
stressors occurred as a result of combat duties in Vietnam 
and in Korea.  But as discussed fully below, the Board 
concludes that the appellant's statements are not credible 
because of a discrepancies between the appellant's accounts 
of his service and his actual service that render his 
statements and testimony entirely non-credible.  

As noted above, the appellant contends that he was stationed 
in the Republic of Vietnam for several months during the 
Vietnam War.  But in May 2004, the National Personnel Records 
Center replied that while the record may have indicated that 
he received recognition for service in support of the 
Republic of Vietnam, that record did not contain the 
documents needed to determine the exact dates of service.  In 
addition, his service personnel records indicate that his 
foreign service consisted of service in Germany from October 
1966 to February 1968 and in Korea from February 1968 to 
December 1969.  

Although his military occupational specialty was in light 
weapons infantry, none of his service personnel records 
reflects any transfers or assignments to the Republic of 
Vietnam at any point during his active service.  The 
appellant has submitted a December 1967 extract that he 
contends was the precursor to his assignment in Vietnam.  But 
this extract, which is in the record, merely shows that the 
appellant was ordered to report to a base in California (the 
USA Overseas Replacement Station, Oakland, California) on 
December 28, 1967.  The document does not in the least 
reflect travel orders for assignment to Vietnam.  Moreover, 
none of his service medical records originated at any service 
facility in the Republic of Vietnam, even though the 
appellant's other duty stations (in California, Germany, and 
Korea) are all reflected in these records.

The appellant's own statements and submissions are also 
contradictory.  For instance, according to a September 1999 
substantive appeal (VA Form 9), the appellant was stationed 
in Vietnam for nine months.  But at the May 2003 Board 
hearing, he testified that he was stationed in Vietnam for 
five and a half months.  Further, in connection with a May 
1994 work-related orthopedic evaluation, the appellant 
indicated that he had served in Vietnam for 10 months.  

In July 1998, the appellant submitted a copy of his DD Form 
214, which referred to awards such as the CIB (Combat 
Infantryman Badge) and to "Viet NAM."  At his hearing 
before the Board, the appellant also confirmed that he was 
wearing a CIB on his military service uniform in copies of 
portraits he submitted into evidence (see transcript, p. 18).  

However, the Board concludes that the appellant's July 1978 
DD Form 214 has been altered and is not a copy of an 
authentic service record.  His personnel records reflect that 
he served with the United States Army, Pacific, in Korea, 
from February 1968 to December 1969.  The personnel records 
also reflect that he was a team leader with Company A, 2nd 
Battalion, 23rd Infantry, from February 1968 to July 1968 
(basically the time he has testified he served in Vietnam).  
Also, a copy of the appellant's DD Form 214 that was received 
in April 1975 and his service personnel records do not 
confirm service in Vietnam or any awards related to combat.  
Indeed, the notation of "CIB" on the DD Form 214 that the 
appellant submitted in July 1978 does not appear on versions 
of the appellant's DD Form 214 that have been obtained from 
official sources.  The notation of "CIB" also differs 
slightly in appearance from the other awards listed on the 
July 1978 DD Form 214.  Regrettably, the Board thus concludes 
that the DD Form 214 to support his contention that he served 
in Vietnam has been altered or falsified and is an unreliable 
record of his service.  

Unfortunately, this fabrication or alteration of an official 
record calls into grave doubt the appellant's credibility and 
truthfulness before the Board.  Having submitted a DD Form 
214 that is facially altered from copies obtained from 
official sources, the appellant has lost all credibility, and 
his accounts of combat experiences in either Vietnam or even 
in Korea (where he was in fact stationed for part of his 
active duty) become inherently non-credible.  

The appellant has also presented differing accounts of his 
stressors.  For instance, in connection with a September 1996 
examination conducted for purposes of a Social Security 
Administration (SSA) disability benefits claim, and that 
diagnosed delayed type PTSD, he indicated that he was a 
platoon leader and that some of his troops were killed and 
maimed in combat in Vietnam.  But at the May 2003 Board 
hearing he testified that in Vietnam he performed night 
patrols, served as a "tunnel" rat," and conducted 
reconnaissance and "search and destroy" missions.

Of note to the Board, a former roommate of the appellant's 
wrote in December 1997 in regard to recreational activities 
or hobbies that the appellant would go to Army supply stores, 
collected Army services pins, and liked to browse through 
"Vietnam supplies."  

The Board is mindful of the VA medical records that reflect 
ongoing treatment for PTSD, including an August 2000 
reference to flashbacks and nightmares consisting of Vietnam 
combat experiences, an April 2002 psychotherapy note 
regarding the appellant's account of traumatic events in 
Vietnam, and a July 2003 reference to combat-related PTSD by 
the appellant's treating VA psychologist.  Also, in July 
1996, the appellant reported the possibility of PTSD issues 
related to combat service in Vietnam and service along the 
Demilitarized Zone in Korea.  And in September 1998, a 
treating VA clinical psychologist wrote that the appellant 
had underlying PTSD that was "clearly related to his combat 
experiences while serving on active duty with the Army in 
Viet Nam, where he was exposed to numerous life-threatening 
incidents."  

However, there is also conflicting evidence regarding the 
appellant's PTSD, including a December 1998 VA mental health 
clinic note referring only to nightmares from Korea.  
Moreover, the appellant was originally treated by VA for 
major depressive disorder, and he was not diagnosed with PTSD 
until 1996.  Indeed, according to records from the Social 
Security Administration (SSA), the appellant was deemed 
disabled as of August 1995 because of affective (mood) 
disorder.  

Furthermore, the appellant had been treated for anxiety and 
depression as far back as 1991, which was related to medical 
issues (back pain) and his work situation.  Other treatment 
records relating to depression in the 1990s often refer to 
recent economic and family stressors.  

In short, because of the alteration in the appellant's DD 
Form 214, the Board necessarily concludes that the appellant 
has not been forthright in his assertion of having served in 
combat in Vietnam during the Vietnam War.  This lack of 
credibility is of such a fundamental nature that it also 
affects his credibility in general.  In addition, his service 
personnel records do not reflect any participation in combat.  
Thus, to the extent that any of the appellant's alleged 
stressors may have occurred in non-combat situations, the 
Board finds those accounts non-credible.  Moreover, to the 
extent that the appellant alleges that his stressors occurred 
in combat, the Board finds that the fundamental lack of 
credibility in the appellant's accounts is "clear and 
convincing evidence" that undermines the appellant's lay 
statements as to the occurrence of the claimed in-service and 
in-combat stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).

In conclusion, the Board finds that the weight of the 
credible evidence is against a finding that the appellant's 
currently treated PTSD is related to service or to credible 
combat-related or non-combat-related stressors from any 
aspect of his active service.  Since the preponderance of the 
evidence is against his claim, the "benefit-of-the-doubt" 
rule does not apply.   Accordingly, the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  






Tinnitus

The Board now turns to the remaining service connection claim 
for tinnitus.

The appellant's service medical records do not reflect any 
complaint of or treatment for any ear condition or tinnitus.  
On one occasion in January 1967, he complained of ear ache 
and infection, but the diagnosis was only impacted cerumen.  
On his separation examination, his ears were normal, and on 
the accompanying medical history report, he denied any ear 
trouble.

In March 1980, the appellant complained of ringing in his 
ears, but this followed a blow to his nose.  

In October 1983, he was seen for vertigo.  The diagnosis was 
labyrinthitis, which was described as resolving later that 
month.  He sought treatment for ear aches in October 1986, 
but he did not describe any tinnitus.

When treated by VA for otitis externa of the right ear in 
November 1997, the appellant did not report any tinnitus.

In October 1998, the appellant sought treatment for a 
decrease in hearing and "lots of ringing."  

In May 2004, a VA clinical audiologist wrote that the 
appellant reported having had tinnitus since the 1960s, and 
she opined that it was "as likely as not" that tinnitus was 
due to excessive noise exposure in service.  

On VA examination in May 2004, the appellant reported having 
fired weapons while serving in the Demilitarized Zone in 
Korea for 22 months and while serving in Vietnam combat 
operations for eight months.  (As noted above, the record 
does not bear out the appellant's statements that he served 
in the Republic of Vietnam during the Vietnam War.)  He also 
reported noise exposure to forklifts for 21 years after 
service, but he indicated that later forklifts were electric 
and thus not noisy.  He reported an onset of tinnitus for at 
least a couple of years (in marked contrast to his accounts 
of tinnitus since the 1960s in various VA treatment records).  
However, the examining VA audiologist concluded that the 
tinnitus had been present only for the last couple of years 
and was not caused by his active service.  

Based on the May 2004 VA examination, as well as the 
appellant's fundamental lack of credibility (as discussed in 
the section above regarding PTSD), the Board concludes that 
the weight of the credible evidence does not show that the 
appellant's claimed tinnitus is due to service or to any 
aspect thereof.  Since the preponderance of the evidence is 
against his claim, the "benefit-of-the-doubt" rule does not 
apply, and the Board must deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for tinnitus is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


